Toth v New York City Dept. of Citywide Admin. Servs. (2014 NY Slip Op 05037)
Toth v New York City Dept. of Citywide Admin. Servs.
2014 NY Slip Op 05037
Decided on July 3, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 3, 2014Friedman, J.P., Sweeny, Andrias, Saxe, Kapnick, JJ.


12915 102132/12

[*1] Thomas Toth, Plaintiff-Appellant,
vNew York City Department of Citywide Administrative Services, Defendant-Respondent.
Kreisberg & Maitland, LLP, New York (Jeffrey L. Kreisberg of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jonathan A. Popolow of counsel), for respondent.
Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered May 29, 2013, which granted defendant's motion to dismiss the complaint, unanimously affirmed, without costs.
Construing the complaint liberally, presuming its factual allegations to be true, and according the complaint the benefit of every possible favorable inference (see Vig v New York Hairspray Co., L.P., 67 AD3d 140, 144-145 [1st Dept 2009]; 511 W. 232nd Owners Corp. v Jennifer Realty Co., 98 NY2d 144, 151-152 [2002]), plaintiff has not adequately pled or established a recognized disability under either the State or City Human Rights Law (HRL) (see Executive Law § 292 (21); Administrative Code of City of NY § 8-102 (16)(b)). His medical proof only established that he was extremely anxious and stressed because of his daughter's medical condition. Plaintiff also failed to adequately plead discriminatory animus which is fatal to his discrimination claims under the State and City HRL (see Matter of McEniry v Landi, 84 NY2d 554, 558 [1994]).
We note that defendant agency is not a proper party (see NY City Charter § 396).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 3, 2014
DEPUTY CLERK